Title: From George Washington to Timothy Pickering, 24 June 1796
From: Washington, George
To: Pickering, Timothy


        
          Sir,
          Mount Vernon 24th June 1796.
        
        The information contained in a letter of which the enclosed is a correct copy, (with the reservation only of names, agreeably to the request of the writer) may serve as a comment upon the conduct of the Owner of the Privateer Flying Fish; and as a developement also of the intentions of the French government so far as it relates to the Commerce of the United States with Great Britain. The communications in the last numbers of the Aurora (that I have seen) afford still further evidence of this system, and are calculated most evidently to prepare the public mind for this event, at the sametime that they labour to make it appear that the Treaty with that Country is the cause of such conduct in France.
        The source from whence the information is derived, cannot,

as to its authenticity & knowledge of facts, be doubted; of course if the persons thro’ whom it has passed to the reciter, are not mistaken in their details, the mos⟨t⟩ entire credit is to be given to the Account.
        Under these impressions, and the serious aspect they present, it is my request that you, and the Secretaries of the Treasury and War would meet—Consult the Treaties—the Laws of Nations & of the United States, which have any relation to the subject—and, after mature deliberation, to Report to me your opinions of the measures which you conceive ought to be adopted under such information and circumstances—particularly
        1st. Whether immediate explanation should be asked on this subject from the Minister of the French Republic, in Philadelphia—And in that case (which I am inclined to think is right) to proceed without delay, of sending to me, to make the requisition accordingly: unless from the tenor of the answer to the letter you had draughted before I left Philadelphia respecting the Capture of the Mount Vernon, it should, in your judgments, be rendered unnecessary.
        2d Whether there is power in the Executive, and in that case, whether it would be expedient in the recess of the Senate to send an Extra: character to Paris to explain the views of this Government, and to ascertain those of France. and in the affirmative of these, to suggest for my consideration the names of such persons as, in your opinions, are best qualified to subserve these purposes.
        I shall expect to hear fully from you on this interesting subject; and shall only add that, if in the investigation of it my presence in Philadelphia is deemed necessary—or if any other occurrence should require my return before the time I had allotted for it, I can, and will set out for that place so soon as I am advertised of the necessity.
        
          Go: Washington
        
      